OPINION — AG — ** INDICTMENT, INFORMATION — AFTER FORMER CONVICTION OF FELONY ** QUESTION(1): IN THE TRIAL OF A CRIMINAL CASE OF FELONY AFTER FORMER CONVICTION OF FELONY, IS AN AUTHENTICATED COPY OF THE INFORMATION OR INDICTMENT AND THE JUDGMENT AND SENTENCE FROM ANOTHER STATE ADMISSIBLE IN EVIDENCE BY OFFERING THE SAME IN EVIDENCE AND WITHOUT ANY WITNESS FROM THE COURT WHERE THE RECORD IS FROM BEING PRESENT TO IDENTIFY IT ? — AFFIRMATIVE, QUESTION(2): ON CROSS EXAMINATION IN CRIMINAL CASE MAY THE DEFENDANT BE PROPERLY ASKED CONCERNING OTHER CONVICTIONS NOT FELONIES, POLICE COURT CONVICTIONS ? — AFFIRMATIVE (DOCUMENTS) CITE: 21 Ohio St. 51 [21-51], 21 Ohio St. 54 [21-54], 22 Ohio St. 702 [22-702] 22 Ohio St. 831 [22-831], 22 Ohio St. 976 [22-976] (SAM H. LATTIMORE)